CONCURRING OPINION.
GRAY, J.
(concurring). I fully concur in all that Judge Nixon has said in the foregoing opinion, and it is not my purpose herein to again discuss the general principles covered by him. In my judgment the case involves questions of far-reaching importance, and unless the facts of the case are thoroughly understood, the opinion is likely to be cited in support of a proposition that it does not and is not intended to sustain. And I believe there has been a general misunderstanding of what was really decided by the Supreme Court *201in the St. Charles case, 51 Mo. 122, and that it has been generally conceded that the supreme court in that case declared that a municipality of this state has no authority to levy a license tax upon vehicles engaged in hauling from points without the city to points within the city, and vice versa. But I believe, however, Judge Nixon has correctly construed that opinion, and that it is not an authority for the doctrine that under no circumstances has a city the right to levy a license tax on a vehicle owned by a nonresident and used for the purpose of hauling into and out of the city.
This case was tried upon an agreed statement of facts, from which it appears that the Joplin Transfer & Storage Company was engaged in the transfer and storage business, having its office in the city of Joplin where it kept its teams, wagons and equipment; that the defendant was employed by said company as a driver of one of its dray wagons nsed by the company for the transfer of goods for hire; that the company held itself out to the public in the cities of Joplin, Webb City and Carterville, as conducting a transfer business, hauling and transferring property for hire from points outside of the city of Carterville to points within the city, and from points within the city to points outside of the city; that the company received orders in the course of its business for the moving of property from points within the city of Carterville to points outside, and that it did repeatedly and habitually and as a business, send its two-horse wagons and vehicles into the city of Carterville, upon the streets and public highways of said city, for the purpose of hauling and transferring property.
It is solely on account of the nature- of the business actually transacted by the transfer company in the city of Carterville, that I believe it is subject to the license tax imposed. I do not attach special importance to the fact that the resident owner is taxed to keep up the streets, and therefore, it is not right to *202give the nonresident the free use of the same. It is the duty of each municipality to keep its own streets in repair. It is most likely that the nonresident owner of the vehicle has been taxed in the city of his residence to keep its streets in repair, so that persons without the city and coming therein for business or pleasure can pass over the same with reasonable safety. In other words, the owner of a vehicle in Carterville, who pays a license tax to keep that city’s streets in repair, does so, not for his own use exclusively, but for the public generally, including residents and nonresidents of the city, and what he gives to make the streets convenient for the use of a resident of Joplin, is reciprocated by his right to the free use of the streets of Joplin, as occasion may require.
There is nothing in the opinion of Judge Nixon, as I construe it, holding that a fourth-class city has the right to levy a. license tax on all vehicles that may pass over its streets. And I do not believe that a liveryman or drayman can be required to pay a license tax in each city to which he may send his vehicles on business, and therefore, I do not believe a city governed by the laws of this state relating to cities of the fourth class, has any right to levy or collect a license tax on a nonresident drayman who may occasionally pass through such city with his vehicles, or who may occasionally haul goods into the city and deliver them therein.
I think the law on this question was correctly declared in White Oak Coal Co. v. Manchester (Va.), 64 S. E. 944; Dooley v. Bristol, 46 S. E. 296, and Ply-Mouth v. Cooper, 135 N. C. 1, 47 S. E. 129.
In the White Oak Coal Company case, the city attempted to levy a license tax upon the vehicles of the coal company located in another city, but which had come to the first named city for the sole purpose of unloading a consignment of coal and delivering it to a party outside of the city limits. In declaring the *203defendant was not subject to tbe license, tbe court said: “To levy such a tax on vehicles of nonresidents whose business or pleasure casually carries them into or through the city would be in derogation of their reserved right to use the highways of the commonwealth, and impose intolerable conditions upon the public, and lead to absurd results.”
In Plymouth v. Cooper, supra, a liveryman of another town under contract went to the licensing city for the purpose of meeting a person and conveying him to another city. The court held he was not subject to the tax and said: ‘ ‘ Surely, the legislature never intended any such result, nor should the courts place such a construction upon the law as to legalize such action. It would require a liveryman who had paid all the taxes at his home to pay an additional tax in every town to which he happened to send a vehicle, even if only once a year. ’ ’•
In the recent case of Pegg v. Columbus, 89 N. E. 14, 23 L. R. A. N. S. 453, the Supreme Court of Ohio passed upon the right of the city of Columbus to exact a license tax from farmers, each of whom owned a two-horse farm wagon, drawn by two horses, and which was occasionally driven into said city for the purpose of delivering farm products of their own raising, and for the purpose of transporting merchandise to their homes, and which they had purchased in said city for their family use. The ordinance required a tax for all vehicles used upon the streets of the city. In holding that the city did not have the right to collect the license tax, the court said: “If the city of Columbus may enforce such ordinance against nonresidents, so may any other municipal corporation, of which there are several within Franklin county, and, if such measures should be adopted by them or some of them, a former whose way to Columbus lies through such town or city would be required to pay further tribute to. repair streets. And, as it is found that farmers and garden*204ers living in counties adjoining Franklin county haul the farm and garden products to Columbus, each municipality through which such farmer would pass could demand the payment of a license fee for the use of the streets until license would become prohibition. What Columbus can legally do in this respect any other Ohio municipal corporation can do — demand an entrance fee as a condition to the use of the public highway. If such farmer uses one of the vehicles named to pass through Columbus and Franklin county on a mission of business or pleasure, even occasionally or once in a year, he is required to obtain the license.”
In Bennett v. Birmingham, 31 Pa. 15, the court expressly held that the city was not authorized to impose a tax on drays and wagons owned by nonresidents of Birmingham, and used in carrying goods and products through the borough from an adjoining township to Pittsburg.
* I am further of the opinion that the law was correctly declared by this court in Wonner v. City of Carterville, 142 Mo. App. 120, 125 S. W. 861, and by other courts in the following cases: Tomlinson v. Indianapolis, 144 Ind. 142, 36 L. R. A. 413, 43 N. E. 9; Mason v. Mayor of Cumberland, 48 Atl. 136; Gartside v. East St. Louis, 43 Ill. 47; Edenton v. Capeheart, 71 N. C. 156; Gibson v. Coraopolis, 27 Pitts., L. J. N. 7; Memphis v. Battaile, 24 A. R. 285; Western Union Telegraph Co. v. City of Freemont, 58 N. W. 415.
In the City of Memphis v. Battaile, supra, the defendants owned a rolling mill situated outside of the city, and they used their teams in hauling the products of their mill to their customers in the city, and for the purpose of hauling scrap iron they purchased from persons in the city to their mill. In upholding the right of the city of Memphis to require them to pay the license tax the court said: “But the defendant insist they are not living within the city limits, and their drays and the animals that draw them are kept out*205side the city, except when applying their avocations; and, therefore, they are not liable. We cannot yield to this argument. The privilege is exercised within the city and along its streets, and this is the daily business of the draymen and their drays. The privilege taxed is the use of the drays in the city, and it can certainly make no dicerence where the beneficiary resides. ’ ’
If the testimony in this case disclosed nothing more than the facts that the transfer company had an office in Joplin, and that its teams and equipment were kept there also, and that occasionally it was employed to haul goods which required its teams to enter upon the streets of Carterville, I do not believe it could be required by Carterville to pay a license tax on the vehicle thus using the streets. But the record in this case discloses that the city of Joplin is but a few miles ■ distant from the city of Carterville, and that said cities, together with the city of Webb City, which lies between Joplin and Carterville, comprise one trade area and district from which the company obtained its transfer business, and in which it held itself out to the public as being engaged in such transfer business, and ready to serve all who required its services. Under these circumstances it appears to me that the transfer company was engaged in the transfer business in Carterville, and, therefore, that city*has the right to require the company to pay a license tax on its vehicles used in conducting its business in the city.